Citation Nr: 1719367	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In October 2014, the Board remanded the case for additional evidentiary development, and it has been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is needed to obtain an additional VA medical opinion for the issue of entitlement to service connection for bilateral hearing loss.  The Board remanded this case in October 2014 because the June 2009 VA examiner failed to consider the Veteran's lay assertions and relied solely on the fact that the Veteran had normal hearing on separation.  

Pursuant to the October 2014 Board remand, the AOJ was instructed to schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  In response, the Veteran was afforded an additional VA examination and medical opinion in December 2014.  The December 2014 VA examiner did not consider the lay evidence, as specified by the October 2014 remand, rendering the opinion inadequate.  When VA undertakes to provide a VA medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The examination was conducted by an audiologist and there was no explanation as to why an otolaryngologist was not available to provide the requested medical opinion.  The Board recognizes that availability of specialist examiners can be limited and as a result, this deviation from prior remand instructions is not such that the Veteran did not have substantial compliance with the October 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an additional medical opinion from a qualified clinician for the Veteran's bilateral hearing loss.  If possible, the clinician should be an otolaryngologist, but if one is not available, please note this.  

If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of bilateral hearing loss rendered by June 2009, May 2012, and December 2014 VA examiners (even if since resolved), had onset during service or caused by the in-service noise exposure while completing duties as a Field Artillery Repairman.  The opinion must include consideration of the Veteran's history of problems hearing for a lengthy period of time and lack of post-service occupational and recreational noise exposure, buddy statements regarding observations of the Veteran's hearing, and service-connected tinnitus based on in-service noise exposure.

An explanation and rationale for the opinion expressed must be provided.  It is not sufficient to base a negative opinion solely on normal hearing at separation from service.  

2.  Then, the AOJ should review the medical opinion to ensure that the requested information was provided.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




